SET ASIDE AND REMANDED and Opinion Filed January 29, 2014




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01624-CV

           TOM BENSON D/B/A ACT NOW BAIL BONDS, Appellant
                                V.
   KELLY GORDON ROGERS, CARRIE ROGERS, AND FRED SEWELL, Appellees

                   On Appeal from the 401st Judicial District Court
                                 Collin County, Texas
 Trial Court Cause Nos. 380-81600-09, 380-81033-2012, 380-81034-2012, 380-81035-2012,
                 380-81036-2012, 380-81037-2012, and 380-81504-2012

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                 Opinion by Justice FitzGerald
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. In accordance with the parties’

agreement, we set aside the trial court’s judgment without regard to the merits and remand this

case to the trial court for rendition of judgment in accordance with their agreement. See TEX. R.

APP. P. 42.1(a)(2)(B).




                                                  /Kerry P. FitzGerald/
131624F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TOM BENSON D/B/A ACT NOW BAIL                      On Appeal from the 401st Judicial District
BONDS, Appellant                                   Court, Collin County, Texas.
                                                   Trial Court Cause Nos. 380-81600-09, 380-
No. 05-13-01624-CV        V.                       81033-2012, 380-81034-2012, 380-81035-
                                                   2012, 380-81036-2012, 380-81037-2012,
KELLY GORDON ROGERS, CARRIE                        and 380-81504-2012.
ROGERS, AND FRED SEWELL, Appellees                 Opinion delivered by Justice FitzGerald.
                                                   Justices Lang and Fillmore, participating.

      In accordance with this Court’s opinion of this date, we SET ASIDE the trial court’s
judgment without regard to the merits and remand this case to the trial court for rendition of
judgment in accordance with the parties’ agreement.

       It is ORDERED that appellees Kelly Gordon Rogers, Carrie Rogers, and Fred Sewell
recover their costs of this appeal from appellant Tom Benson d/b/a Act Now Bail Bonds.


Judgment entered January 29, 2014




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –2–